     Case 8:19-cv-01870-JGB-JC Document 15 Filed 07/29/20 Page 1 of 1 Page ID #:130



 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12    STEVEN ERIC GOULD,                   ) Case No. 8:19-cv-01870-JGB-JC
                                           )
13                                         )
                          Petitioner,      )
14                                         ) JUDGMENT
                    v.                     )
15                                         )
      THE PEOPLE OF THE STATE OF           )
16    CALIFORNIA,                          )
                                           )
17                                         )
                     Respondent.           )
18 ______________________________
19         Pursuant to this Court’s Order Accepting Findings, Conclusions and
20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus Under
22 28 U.S.C. § 2241 and this action are dismissed.
23       IT IS SO ADJUDGED.
24 DATED: July 29, 2020
25
26                                 ___________________        _________________
27                                 HONORABLE JESUS G. BERNAL
28                                 UNITED STATES DISTRICT JUDGE
